DETAILED ACTION
Response to Amendment
Claims 1-19 are pending. 
Response to Arguments
Applicant’s arguments filed 03/25/2021 have been fully considered.
Regarding the rejections of claims 1, 7, and 12 under 35 U.S.C. 103 as being unpatentable over Lee et al. (US20160283854A1) in view of Zou et al. (US20160212099A1) and Diebold et al. (US20170265053A1), Applicant argues on pages 9-10 that as used in the present application the "behavior'' profile includes the way in which the devices act over time, indicating how they operate, not merely what information they transmit. Lee does not disclose the "creating a behavior profile for the at least one functional group, wherein the behavior profile includes behavioral data describing statistical patterns of behavior of the second devices, wherein the behavioral data describing statistical patterns of behaviors comprises a duration of connection of said second devices" limitation as required in independent claims 1, 7, and 12 (as amended) of the present application. 
Applicant’s arguments are persuasive. In view of the amended claim language and after further consideration, claims 1, 7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Poder et al. (US20160234232A1) in view of Zou and Diebold, wherein Poder is relied upon to discloses the "behavior'' profile includes the way in which the devices act over time, indicating how they operate (para [0037]).
As to any argument not specifically addressed, they are the same as those discussed above. 
Claim Objections
Claim 8 objected to because of the following informalities: a “to” seem to be missing in “the processor is coupled to the network interface module and is configured execute a behavior tracking process.” Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1-6, 12-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Poder et al. (US20160234232A1) in view of Zou et al. (US20160212099A1) and Diebold et al. (US20170265053A1).
Regarding claim 1, Poder discloses a computer-implemented method for determining a device type, the computer-implemented method comprising the steps of (para [0035] shows to detect type of device): 
receiving at least one data stream for one or more first devices having an unknown device type connected to one or more local networks (para [0057] shows a new device connects to the local premises network); 
creating at least one functional group [list of approved or validated smart thermostats] from behavioral data of second devices having a known device type [validated smart thermostats] (para [0043, 0057] shows a list of approved or validated smart thermostats based on the expected communication behavior in the communication profiles), 
wherein each of the second devices performs a same task as the other second devices in the functional group (para [0023] shows the smart thermostats monitor temperature); and
creating a behavior profile for the at least one functional group (para [0043, 0057] shows a “baseline” communication profile may be determined for the list of approved or validated smart thermostats), 
wherein the behavior profile includes behavioral data describing statistical patterns of behavior of the second devices ([Abstract] and para [0043, 0057] show the “baseline” profile is based on monitoring a communication pattern associated with approved or validated devices; para [0052] shows the communication behavior profile is based on a time of day or time period; for example, a device 117 may typically communicate more data at night than during the day);
determining behavioral data from the at least one data stream for the one or more first devices (para [0032] shows the access node device to monitor communications to and/or from the new device; para [0036] shows the communication profile may act like or be a fingerprint for that particular device; 
determining a similarity between the behavioral data of the one or more first devices and the behavioral data of the behavior profile of the at least one functional group; and assigning the known device type [validated smart thermostat] associated with the at least one functional group [list of approved or validated smart thermostats] to the one or more first devices [new device] (para [0043, 0057] shows the local office 103 can determine whether the communications associated with that new device correlate to or match (e.g., not deviate from) the “baseline” communication profile associated with the list of approved or validated smart thermostats; the local office may assign the new device to the whitelist of approved or validated smart thermostats.)

Poder fails to teach:
the behavioral data describing statistical patterns of behaviors comprises a duration of connection of said second devices; and
in response to determining that the similarity exceeds a predetermined or configurable threshold, assigning the known device type associated with the at least one functional group to the one or more first devices.
However Zou, in an analogous art ([Abstract] shows identification of an IoT device; para [0046] shows device profiles can include usage behaviors and device types of the IoT devices 204), discloses: 
the behavior profile includes behavioral data, wherein the behavioral data describing statistical patterns of behaviors comprises a duration of connection of said devices (para [0062] shows to create device profiles for a group of IoT devices executing a specific application; para [0050] shows device profiles are categorized into groups according to Internet access profiles; para [0048] shows Internet access profiles can include traffic locations, data traffic patterns, frequency of use, duration of use, e.g. duration of connection.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Lee with the teaching of Zou in order to generate a device profile for each group of IoT devices that includes data traffic patterns, frequency of use, duration of use (Zou; para [0048, 0062]).

Poder-Zou as combined discloses determining if the new device deviates above a threshold from the “baseline” communication profile (Poder; para [0043, 0060]) but fails to teach:
in response to determining that the similarity exceeds a predetermined or configurable threshold, assigning the known device type associated with the at least one functional group to the one or more first devices.
However Diebold, in an analogous art ([Abstract] shows a method to identify a device), discloses: 
in response to determining that the similarity exceeds a predetermined or configurable threshold, assigning the known device type associated with the at least one functional group to the one or more first devices (para [0040] shows determining the identity of a device by comparing the obtained metrics data with one or more device profiles (reference data points), each of which is associated with a given device type; para [0043] shows a match may be qualified using one or more threshold value. EXAMINER’S NOTE: the similarity [match] exceeds a threshold is a design choice.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Poder-Zou with the teachings of Diebold in order to determine the identity of the device even when there is no exact match (Diebold; para [0043]).

Regarding claim 12, claim 12 is directed to a computer readable storage medium. Claim 12 requires limitations that are similar to those recited in the method claim 1 to carry out the method steps.  And since the references of Poder, Zou and Diebold combined teach the system that carries out the method including limitations required to carry out the method steps, therefore claim 12 would have also been obvious in view of the structures disclosed in Lee, Zou and Diebold combined.
Furthermore, Poder, Zou and Diebold combined discloses a computer readable storage medium having a program stored thereon (Poder; para [0024]).

Regarding claims 2 and 13, Poder-Zou-Diebold as applied to claims 1 and 12 discloses the at least one data stream for the one or more first devices includes one or more of: a statistical amount of inbound or outbound network traffic, a type of network traffic, a source and destination port of a packet, a 

Regarding claim 3, Poder-Zou-Diebold as applied to claim 1 discloses the step of deploying known device type data to the one or more local networks (Poder; para [0043, 0057] shows the “baseline” communication profile associated with the list of approved or validated smart thermostats; the local office may assign the new device to the list of approved or validated smart thermostats in the premises network.)

	Regarding claims 4 and 14, Poder-Zou-Diebold as applied to claims 1 and 12 discloses the at least one data stream for the one or more first devices is transmitted from one or more routers or monitor nodes [server] to a behavior analyzer (Poder; para [0056] shows the access node device 140 a may continue to monitor for communications (e.g., at step 304) and may modify or create a new communication profile for a device; [Abstract] and para [0043, 0057] show the “baseline” profile is based on monitoring a communication pattern associated with approved or validated devices.)

Regarding claims 5 and 15, Poder-Zou-Diebold as applied to claims 4 and 12 discloses the one or more routers or monitor nodes are coupled to an internet, and wherein the internet is coupled to the behavior analyzer (Poder; para [0084] shows a monitoring entity 417 via the Internet; para [0048] shows the local office 103 (or other entity, access node device, device, etc.) may determine the communication behavior of the devices.)

Regarding claims 6 and 16, Poder-Zou-Diebold as applied to claims 4 and 12 discloses the behavior analyzer is coupled to a behavior database having known device behavior data obtained by one or more of user input, detection, or input from third parties (Poder; para [0057] shows a list of approved or 

Regarding claims 17 and 19, Poder-Zou-Diebold as applied to claims 1 and 12 discloses the behavioral data includes one or more threshold values having acceptable ranges of the at least one functional group (Poder; [Abstract] and para [0043, 0057] show the “baseline” profile is based on monitoring a communication pattern associated with approved or validated devices. Diebold; para [0040] shows determining the identity of a device by comparing the obtained metrics data with one or more device profiles (reference data points), each of which is associated with a given device type; para [0043] shows a match may be qualified using one or more threshold value, or a match may be qualified by ensuring that data point value(s) read from the device 40 is within a certain acceptable range of stored reference data point value(s).)

Regarding claim 7, Poder discloses a system for determining an unknown device type, the system comprising (para [0035] shows to detect type of device): 
a computing device to execute an executable program (para [0012]; 
one or more devices associated with one or more monitor nodes (para [0056] shows the access node device 140 a may continue to monitor for communications and may modify or create a new communication profile for a device); 
one or more routers to execute transmission of a data stream of the one or more first devices between a local network and an internet (para [0014] shows a router to allow one or more devices to communicate with the local office 103 and to the Internet); and 
a behavior analyzer configured to (para [0048] shows the local office 103 (or other entity, access node device, device, etc.) may determine the communication behavior of the devices): 
receive the data stream of the one or more first devices having an unknown device type connected to the local network (para [0057] shows a new device connects to the local network), 
create at least one functional group [list of approved or validated smart thermostats] from behavioral data of second devices having a known device type [validated smart thermostats] (para [0043, 
wherein each of the second devices performs a same task as the other second devices in the functional group (para [0023] shows the smart thermostats monitor temperature),
create a behavior profile for the at least one functional group (para [0043, 0057] shows a “baseline” communication profile may be determined for the list of approved or validated smart thermostats), 
wherein the behavior profile includes behavioral data describing statistical patterns of behaviors of the second devices ([Abstract] and para [0043, 0057] show the “baseline” profile is based on monitoring a communication pattern associated with approved or validated devices; para [0052] shows the communication behavior profile is based on a time of day or time period; for example, a device 117 may typically communicate more data at night than during the day);
determine behavioral data from the data stream for the one or more first devices (para [0032] shows the access node device to monitor communications to and/or from the new device; para [0036] shows the communication profile may act like or be a fingerprint for that particular device; para [0037] shows the device 117 may send information multiple times a day at regular intervals (e.g., every 5 minutes)); 
determine a similarity between the behavioral data of the one or more first devices and the behavioral data of the behavior profile of the at least one functional group, and assign the known device type [validated smart thermostat] associated with the at least one functional group [list of approved or validated smart thermostats] to the one or more first devices [new device] (para [0043, 0057] shows the local office 103 can determine whether the communications associated with that new device correlate to or match (e.g., not deviate from) the “baseline” communication profile associated with the list of approved or validated smart thermostats; the local office may assign the new device to the whitelist of approved or validated smart thermostats.)


Poder fails to teach:
Internet of Things (loT) device type; and
the behavioral data describing statistical patterns of behaviors comprises a duration of connection of said second devices; and
in response to determining that the similarity exceeds a predetermined or configurable threshold, assign the known device type associated with the at least one functional group to the one or more first devices.
However, Zou discloses: 
a system for determining an unknown Internet of Things (IoT) device type ([Abstract] shows an identification of the IoT device is determined; para [0046] shows device profiles can include usage behaviors of the IoT devices 204, identifications/credentials of the IoT devices 204, device types of the IoT devices 204); and 
the behavioral data describing statistical patterns of behaviors comprises a duration of connection of said devices (para [0062] shows to create device profiles for a group of IoT devices executing a specific application; para [0050] shows device profiles are categorized into groups according to Internet access profiles; para [0048] shows Internet access profiles can include traffic locations, data traffic patterns, frequency of use, duration of use, e.g. duration of connection.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Lee with the teaching of Zou in order to generate a device profile for each group of IoT devices that includes data traffic patterns, frequency of use, duration of use (Zou; para [0048, 0062]).

Poder-Zou as combined discloses determining if the new device deviates above a threshold from the “baseline” communication profile (Poder; para [0043, 0060]) but fails to teach:
in response to determining that the similarity exceeds a predetermined or configurable threshold, assign the known device type associated with the at least one functional group to the one or more first devices.
However Diebold, in an analogous art ([Abstract] shows a method to identify a device), discloses: 
in response to determining that the similarity exceeds a predetermined or configurable threshold, assign the known device type associated with the at least one functional group to the one or more first 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Poder-Zou with the teachings of Diebold in order to determine the identity of the device even when there is no exact match (Diebold; para [0043]).

Regarding claim 8, Poder-Zou-Diebold as applied to claim 7 discloses the computing device includes one or more processors, a network interface module, and memory (Poder; para [0024]), and 
wherein the processor is coupled to the network interface module and is configured execute a behavior tracking process (Poder; para [0056] shows the access node device 140 a may continue to monitor for communications (e.g., at step 304) and may modify or create a new communication profile for a device.)

Regarding claim 9, Poder-Zou-Diebold as applied to claim 7 discloses the behavior analyzer is coupled to a behavior database having the behavior profile and known device behavior data (Podder; para [0057] shows a list of approved or validated devices; [Abstract] and para [0043, 0057] show the “baseline” profile is based on monitoring a communication pattern associated with approved or validated devices.)

	Regarding claim 10, Poder-Zou-Diebold as applied to claim 7 discloses the one or more monitor nodes include a data stream monitor and device statistics (Poder; para [0060] shows if the deviation is less than a threshold, the local office 103 may whitelist the device; para [0054] shows the deviation from the expected communication behavior may be some pre-determined value or percentage.)

	Regarding claim 11, Poder-Zou-Diebold as applied to claim 7 discloses the data stream of the one or more devices includes one or more of: a statistical amount of inbound or outbound network traffic, 

Regarding claim 18, Poder-Zou-Diebold as applied to claim 7 discloses the behavioral data includes one or more threshold values having acceptable ranges of the at least one functional group (Diebold; para [0040] shows determining the identity of a device by comparing the obtained metrics data with one or more device profiles (reference data points), each of which is associated with a given device type; para [0043] shows a match may be qualified using one or more threshold value, or a match may be qualified by ensuring that data point value(s) read from the device 40 is within a certain acceptable range of stored reference data point value(s).)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN DOAN whose telephone number is (571)270-0162.  The examiner can normally be reached on Monday - Friday 8am - 5pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN DOAN/Primary Examiner, Art Unit 2442